Juliano v Genesee Gateway, LLC (2020 NY Slip Op 06658)





Juliano v Genesee Gateway, LLC


2020 NY Slip Op 06658


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


988 CA 19-02053

[*1]CHRISTOPHER J. JULIANO AND THOMAS R. JULIANO, PLAINTIFFS-RESPONDENTS,
vGENESEE GATEWAY, LLC, DEFENDANT-APPELLANT. 


DUKE, HOLZMAN, PHOTIADIS & GRESENS, LLP, BUFFALO (PATRICIA GILLEN OF COUNSEL), FOR DEFENDANT-APPELLANT. 

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered November 6, 2019. The order, among other things, granted plaintiffs a temporary easement and a temporary restraining order against defendant. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Defendant appeals from an ex parte order granting plaintiffs a temporary easement over defendant's property along with a temporary restraining order prohibiting defendant from blocking the back door of plaintiffs' building. We conclude that "[i]nasmuch as no appeal lies as of right 'from an ex parte order, including an order entered sua sponte' . . . , and permission to appeal has not been granted (see CPLR 5701 [c]), the appeal must be dismissed" (Obot v Medaille Coll., 82 AD3d 1629, 1630 [4th Dept 2011], appeal dismissed 17 NY3d 756 [2011], quoting Sholes v Meagher, 100 NY2d 333, 335 [2003]; see CPLR 5701 [a] [2]). We decline to treat the notice of appeal as an application pursuant to CPLR 5704 (a) (cf. Matter of Shaw v Goodman, 291 AD2d 207, 207 [1st Dept 2002]; Matter of Tepper v Lonschein, 253 AD2d 435, 436 [2d Dept 1998]; Anostario v Anostario, 249 AD2d 612, 613 [3d Dept 1998]) inasmuch as Supreme Court has stayed enforcement of the order in question and the issues raised herein do not involve "questions of law, i.e., the interpretation of [a statute] and the propriety of the . . . [c]ourt's issuance of the ex parte order" (Anostario, 249 AD2d at 613).
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court